SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1172
CA 14-00175
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF SYNERGY, LLC AND SYNERGY
BIOGAS, LLC, PETITIONERS-APPELLANTS,


                     V                            MEMORANDUM AND ORDER

SUSAN KIBLER, ASSESSOR, TOWN OF COVINGTON,
TOWN OF COVINGTON BOARD OF ASSESSMENT REVIEW,
RESPONDENTS-RESPONDENTS,
AND WYOMING CENTRAL SCHOOL DISTRICT,
INTERVENOR-RESPONDENT.
(APPEAL NO. 2.)


BOND, SCHOENECK & KING, PLLC, ROCHESTER (KARL S. ESSLER OF COUNSEL),
FOR PETITIONERS-APPELLANTS.

DIMATTEO LAW OFFICE, WARSAW (DAVID M. ROACH OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.

HARRIS BEACH PLLC, PITTSFORD (J. RYAN WHITE OF COUNSEL), FOR
INTERVENOR-RESPONDENT.

SUSAN G. ROSENTHAL, NEW YORK STATE DEPARTMENT OF AGRICULTURE AND
MARKETS, ALBANY (JOHN F. RUSNICA OF COUNSEL), FOR COMMISSIONER OF THE
NEW YORK STATE DEPARTMENT OF AGRICULTURE AND MARKETS, AMICUS CURIAE.


     Appeal from an order of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered December 23, 2013. The order denied
petitioners’ motion for leave to reargue and/or renew.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same Memorandum as in Matter of Synergy, LLC v Kibler ([appeal
No. 1] ___ AD3d ___ [Jan. 2, 2015]).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court